OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM — EMPLOYEES OF DISTRICT ATTORNEY House Bill No. 1337 passed by the First Session of the Thirty fourth Oklahoma Legislature and signed by the Governor on May 30, 1973, became effective by reason of the emergency clause on May 30, 1973, the date on which said bill was signed by the Governor. Section 1 of said Bill amending 74 O.S. 902 [74-902](15)(c) (1971) requiring employees of the office of the District Attorney to become members of the Oklahoma Public Employees Retirement System repealed by implication the conflicting provisions in 19 O.S. 215.14 [19-215.14] (1971). The counties whose duty it is to pay the employers' contribution not having had an opportunity to request sufficient appropriations to pay this obligation required by 19 O.S. 215.17 [19-215.17] (1971) nor to include the same in their estimate of needs as required by 68 O.S. 2483 [68-2483] (1971), it was therefore the intention of the Legislature that the entry date for these new members of the State Employees Retirement System was to be July 1, 1973.  The Attorney General is in receipt of your letter wherein you ask what the effective date of various amendments to 74 O.S. 1971 will be in reference to House Bill No. 1337 passed by the First Session, Thirty-fourth Oklahoma Legislature and signed by the Governor on May 30, 1973.  This bill was passed and signed by the Governor with an emergency clause and by reason of the Oklahoma Constitution, Article V, Section 58, said bill became law on the date it was signed by the Governor.  Thus all amendments to Title 74 contained therein became effective on said date. Your attention however is called to Section 1 of said bill which amends 74 O.S. 902 [74-902](15)(c) (1971) and which reads in part as follows: ". . . it shall be mandatory for an officer, appointee or employee of the office of District Attorney to become a member of the Oklahoma Public Employees Retirement System if he is not currently participating in a county retirement system." This section of House Bill No. 1337 repeals by implication the conflicting provision of 19 O.S. 215.14 [19-215.14] (1971) which provided in part that the officers, appointees or employees of the office of the District Attorney could at their option elect to belong to the Oklahoma Public Employees Retirement System. Section 215.14 also provides that if said employees elected to belong to the Oklahoma Public Employees system that: ". . . the county shall pay the employer's contribution to such system in addition to salary . . ." This part of said section was not repealed and remains the obligation of the counties to pay the employer's contributions when said employees join the system pursuant to House Bill No. 1337. Therefore, it is apparent that the law which requires them to become members of the System becomes effective on May 30, 1973, but does not designate when said employees shall become a member of the Retirement System. Because this bill became effective near the close of fiscal year 1973 and because the counties whose duty it is to pay the employer's contribution have not had an opportunity as required by law to request sufficient appropriations to pay the salaries of the employees of the District Attorney's office as required by 19 O.S. 215.17 [19-215.17] (1971), or to include this new expenditure in their estimate of needs as required by 68 O.S. 2483 [68-2483] (1971), it is the opinion of the Attorney General that the first opportunity for the counties to so provide in their budget for this contribution would be July 1, 1973, and that therefore it was the legislative intent that the counties so provide and for purposes of an entry date for these new members of the State Employees Retirement System the effective date of this Act would be July 1, 1973.  It is, therefore, the opinion of the Attorney General that House Bill No. 1337 passed by the First Session, Thirty-fourth Oklahoma Legislature and signed by the Governor on May 30, 1973, became effective immediately on that date by reason of the emergency clause attached thereto. Further, that Section 1 thereof requiring employees of the office of the District Attorney to become members of the Oklahoma Public Employees Retirement System was intended to cause an entry date of July 1, 1973 for said employees.  (James H. Gray)